         Case 5:18-cv-05451-JLS Document 91 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NISSAN MOTOR ACCEPTANCE CORP.                : CIVIL ACTION
                                             :
             v.                              : NO. 18-5451
                                             :
SPORTS CAR LEASING LLC                       :


                                        ORDER

             AND NOW, this 29th day of March, 2021, upon consideration of the
Plaintiff’s motion for summary judgment and all responses and replies thereto, it is
ORDERED that:
   1. The Plaintiff’s motion for summary judgment [Doc. 68] is DENIED.
   2. In view of the Court’s denial of Plaintiff’s motion and the Court’s finding that there
      are no genuine issues as to any material facts, the Defendant may wish to file a
      one-page motion for summary judgment along with a proposed order within
      seven (7) days of this Order.

                                             BY THE COURT:




                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
